Citation Nr: 1448846	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-08 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served in active duty in the Army from July 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a May 7, 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, denying entitlement to TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Board videoconference hearing in an August 2014 statement submitted by his representative.  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the Veteran has not yet participated in a Board hearing regarding this claim, his request will be granted and a videoconference hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to have the Veteran scheduled for a Board videoconference hearing in accordance with this request.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, any indicated development should be undertaken.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



